Citation Nr: 0717876	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  05-27 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a chest disability.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a right elbow disability.

3.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a left shoulder disability.

4.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel


INTRODUCTION

The veteran had active duty from May 1944 to May 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In June 2007, the Board granted the veteran's motion 
to advance his case on the docket pursuant to the provisions 
of 38 C.F.R. § 20.900(c). 


FINDINGS OF FACT

1.  In December 1947, the RO denied the veteran's service 
connection claim for a chest disability.

2.  In December 1990, the RO denied the veteran's service 
connection claim for a left shoulder disability and denied 
his claim to reopen his service connection claims for back 
and right elbow disabilities.

3.  In a June 2004 communication, the veteran effectively 
requested that his claims for service connection for a chest 
disability, a left shoulder disability, a right elbow 
disability and a back disability be reopened.

4.  Evidence received since the December 1947 RO decision 
does not raise a reasonable possibility of substantiating the 
claim for entitlement to service connection for a chest 
disability.

5.  Evidence received since the December 1990 RO decision 
does not raise a reasonable possibility of substantiating the 
claim for entitlement to service connection for a left 
shoulder, a right elbow and a back disability.


CONCLUSIONS OF LAW

1.  The December 1947 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The December 1990 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

3.  New and material evidence has not been received to reopen 
the veteran's claims of entitlement to service connection for 
a back, a right elbow, a left shoulder or a chest disability.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim.  See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2006).  As part of that 
notice, VA must inform the claimant of the information and 
evidence she is expected to provide, as well as the 
information and evidence VA will seek to obtain on her 
behalf.  In addition, VA must advise a claimant to provide 
any additional evidence in her possession that pertains to 
the claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2006); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  With 
regard to a petition to reopen a finally decided claim, the 
VCAA requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.  Kent v. Nicholson, 20 
Vet. App. 1 (2006).  However, VA may proceed with 
adjudication of a claim if errors in the timing or content of 
the VCAA notice are not prejudicial to the claimant.  
Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007); see 
also Pelegrini, 18 Vet. App. at 121; Sanders v. Nicholson, 
No. 06-7001 (Fed. Cir. May 16, 2007); Simmons v. Nicholson, 
No. 06-7092 (Fed. Cir. May 16, 2007).

In this case, in July 2004 and March 2006 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate service connection, new 
and material evidence, increased rating and earlier effective 
date claims, as well as specifying what information and 
evidence must be submitted by him, what information and 
evidence will be obtained by VA, and the need for him to 
advise VA of or submit any further evidence that pertains to 
his claims.  

The Board initially notes that the notice as to the 
information and evidence necessary to establish increased 
ratings or earlier effective dates was not issued until the 
March 2006 letter, which was subsequent to issuance of the 
September 2004 rating decision on appeal.  As such, the VCAA 
notice was deficient as to timing.  The Board notes that the 
veteran, however, has not been prejudiced from this error 
because the denial of the claims in this appeal renders moot 
any question as to the appropriate disability rating or 
effective date to be assigned.  See Sanders, supra.; Simmons, 
supra.

The Board notes at this point that the RO has taken 
appropriate action to comply with the duty to assist 
the veteran with the development of his claims.  The record 
includes service records, private medical records, and VA 
treatment records.  The Board notes that as the salient issue 
is whether or not new and material evidence has been received 
to reopen the veteran's claims, a VA examination is not 
necessary to adjudicate the claims on appeal.  As such, the 
Board finds that the record as it stands includes sufficient 
competent evidence to decide these claims.  See 38 C.F.R. 
§ 3.159(c)(4).  Under these circumstances, the Board finds no 
further action is necessary to assist the veteran with the 
claims.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is "difficult 
to discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will adjudicate the 
claims.

Analysis

In a December 1947 rating decision, the veteran's claim of 
entitlement to service connection for a chest disability was 
denied.  In a December 1990 rating decision, the veteran's 
claim of entitlement to service connection for a left 
shoulder disability and his application claim to reopen his 
claims of entitlement to service connection for a back and a 
right shoulder disability were denied.  These decisions are 
final.  38 U.S.C.A. § 7105(c).  However, when a claim is the 
subject of a prior final denial, it may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.  

In June 2004, a written communication from the veteran was 
accepted as a request to reopen his claims of entitlement to 
service connection for a back, a right elbow, a left shoulder 
and a chest disability.

When a claim to reopen is presented under section 5108, VA 
must first determine whether the evidence presented or 
secured since the last final disallowance of the claim is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

For purposes of the present appeal, new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

With respect to the veteran's claim of entitlement to service 
connection for a chest disability, pertinent evidence 
received prior to the December 1947 rating decision included 
the veteran's service medical records which noted no injury 
to the chest and included a May 1946 discharge examination 
report which reflected the veteran's chest was examined and 
found to be within normal limits.  The RO denied the claim, 
stating that there was no evidence that the veteran had any 
injury to his chest during active duty service.  

With respect the veteran's claims of entitlement to service 
connection for a back disability, a right elbow disability 
and a left shoulder disability, pertinent evidence received 
prior to the December 1990 rating decision included the 
veteran's service medical records, VA examination reports, 
statements from the veteran, buddy statements and private 
medical records.  The RO denied the veteran's claims because, 
although the veteran's statement and the buddy statements 
claimed that the veteran injured various body parts in a fall 
during service, the veteran's service medical records were 
devoid of reference to any injuries during active duty 
service and his May 1946 discharge examination report noted 
that the veteran's spine and extremities were clinically 
evaluated and found to be normal.  

With respect to the veteran's claim of entitlement to service 
connection for a chest disability, evidence received since 
the December 1947 rating decision includes VA treatment 
records, private treatment records, copies of newspaper 
articles describing WWII events involving the Aircraft 
Carrier Hornet, and statements from the veteran describing 
the alleged injury in service, two of which include a 
statement signed by different individuals which states "I, 
to the best of my knowledge and belief, recall the above 
mentioned event to have happened and in the manner 
described."  While some of the evidence is new, none of the 
evidence is material. 

With respect to the veteran's claims of entitlement to 
service connection for a back, a right elbow and a left 
shoulder disability , evidence received since the December 
1990 rating decision includes more recent VA treatment 
records, private treatment records, copies of newspaper 
articles describing WWII events involving the Aircraft 
Carrier Hornet, and statements from the veteran describing 
the alleged injury in service, two of which include a 
statement signed by different individuals which states "I, 
to the best of my knowledge and belief, recall the above 
mentioned event to have happened and in the manner 
described."  While some of the evidence is new, however, 
none of the evidence is material.  

The veteran's claims were finally denied in 1947 and 1990 
because of lack of objective medical evidence of an in-
service injury to the chest, back, right elbow, or left 
shoulder and the lack of evidence linking any current 
residuals of a chest, back, right elbow or left shoulder 
injury to his active duty service.  The new evidence does not 
etiologically link any current residuals of a chest, back, 
right elbow or left shoulder injury to any incident of the 
veteran's active duty.  Therefore, the new evidence does not 
raise a reasonable possibility of substantiating the 
veteran's claims of service connection for a chest, back, 
right elbow and left shoulder disability.  As such, the 
evidence received since the December 1947 and December 1990 
rating decisions is not new and material as contemplated by 
38 C.F.R. § 3.156(a), and provides no basis to reopen the 
veteran's claims of service connection for a back, a right 
elbow, a left shoulder, and a chest disability.  

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the 


positive evidence with the negative evidence to otherwise 
warrant a favorable decision.


ORDER

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
chest disability.

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
right elbow disability.

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
left shoulder disability.

New and material evidence has not been received to reopen the 
veteran's claim of entitlement to service connection for a 
back disability.




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


